Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change November 12, 2008 Item 3 News Release The news release dated November 12, 2008 was disseminated via Marketwire – Canadian Timely Investment Network. Item 4 Summary of Material Change Canplats Resources Corporation is pleased to announce the appointment of Gordon Bogden to its Board of Directors. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated November 12, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.683.8218 Item 9 Date of Report Dated at Vancouver, BC, this 12th day of November, 2008. November 12, 2008 TSX Venture Symbol: CPQ GORDON
